 634DECISIONSOF NATIONALLABOR RELATIONS BOARDdiction that amendment of the certification as requested will produceconfusion is without evidentiary support. Inasmuch as insufficientcause has been shown why the Board should not amend the certifica-tion to reflect the new name of the Intervenor, the certified organiza-tion, we shall grant the motion to amend herein.[The Board amended the certification of representatives issued toThe Procter & Gamble Employees' Independent Union by substitut-ing therein "Independent Oil and Chemical Workers of Dallas" for"The Procter & Gamble Employees' Independent Union."]MEMBERS RoDGERS and FANNING took no part in the considerationof the above Order Amending Certification of Representatives.American Sugar Refining Company, Chalmette RefineryandLocal 1101,United Packinghouse Workers of America, AFL-CIO.Case No. 15-CA-1734.February 23, 1961DECISION AND ORDEROn September 22, 1960, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Fanning and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the following modification.For the reasons indicated in the Intermediate Report, we find, asdid the Trial Examiner, that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing, in February 1960, to furnish theUnion with the then existing job descriptions of the job classificationsin the appropriate unit herein.These job descriptions are known asthe 1954 job descriptions.The Trial Examiner recommended that theRespondent be required, among other things, to furnish the Unionwith the 1954 job descriptions.Respondent contends that these jobdescriptions contained inaccuracies.In the interim between March1960, on a date following the filing of the charge herein, and the date130 NLRB No. 81. AMERICAN SUGAR REFINING CO., CHALMETTE REFINERY 635of the hearing herein, the Respondent took steps to revise the 1954 jobdescriptions, furnished the Union with new descriptions of most of thejob classifications in question, and indicated that it would furnish thebalance of the job descriptions upon completion of the revisions. Inview thereof, we find that it will effectuate the policies of the Act torequire only that the Respondent furnish, upon request, to the Unionall job descriptions not yet furnished, whether new or 1954 job de-scriptions depending on which is then available.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, American SugarRefining Company, Chalmette Refinery, Arabi, Louisiana, its officers,agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with local1101, United Packinghouse Workers of America, AFL-CIO, the certi-fied bargaining representative of all hourly paid employees, excludingmachine shop employees represented by Lodge No. 37, InternationalAssociation of Machinists, at the Chalmette Refinery, by refusing tofurnish said certified bargaining representative with job descriptionsor other relevant data and information necessary to the performanceof its functions as the exclusive bargaining representative of saidemployees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, furnish Local 1101, United Packinghouse Work-ers of America, AFL-CIO, with copies of all job descriptions in theappropriate unit not already furnished, whether new or 1954 job de-scriptions, depending upon which is then available.(b)Post at its Chalmette Refinery, copies of the notice attachedhereto marked "Appendix." 1Copies of the said notice, to be fur-nished by the Regional Director for the Fifteenth Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." '636DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Local 1101,United Packinghouse Workers of America, AFL-CIO, as theexclusive bargaining representative of our employees in the ap-propriate unit by failing and refusing to furnish said exclusivebargaining representative with job descriptions for all job classi-fications in the appropriate unit.The appropriate bargainingunit is :All the hourly paid employees at our Chalmette Refinery,Arabi, Louisiana, excluding machine shop employees repre-sented by Lodge No. 37, International Association of Ma-chinists, guards, watchmen, and all supervisory employeesas defined in the Act.WE WILL furnish said representative, upon request, with copiesof all job descriptions, in the appropriate unit, that have not al-ready been furnished said representative, whether new or 1954job descriptions, depending upon which is then available.AMERICAN SUGAR REFINING COMPANY,CHALMETTE REFINERY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,in which all parties were represented, was heard before me inNew Orleans,Louisiana,on June 6, 1960, upon the complaint of the General Counseland answer of American Sugar Refining Company, herein called the Respondent.The issue litigated at the hearing was whether the Respondent has refused to bargaincollectively with Local 1101, United Packinghouse Workers ofAmerica, AFL-CIO,hereinafter called the Union, in violation of Section 8(a)(5) and(1) of the NationalLaborRelations Act, by reason of its refusal to furnish the Union with existing jobdescriptions covering the job classifications in the bargaining unit.Counsel for theGeneral Counsel and the Respondent have filed helpful briefs with the Trial Exami-ner which have been fully considered.Upon the entire record, and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONAL STATEMENTThe Respondent,a New Jersey corporation having its principal office at NewYork,New York,operates refineries in various States, including its Chalmette Re- AMERICAN SUGAR REFINING CO., CHALMETTE REFINERY 637finery at Arabi,Louisiana,at which it is engaged in the manufacture,sale, and dis-tribution of sugar and related products.In 1959, the Respondent processed at itsChalmette Refinery in excess of $100,000 worth of raw sugar and other materialsobtained from out-of-State sources.During this same period the Respondent shippedfrom its Chalmette Refinery to out-of-State destinations finished products valued inexcess of$100,000.Admittedly,the Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal 1101,United PackinghouseWorkers of America,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABORPRACTICESA. BackgroundThe Union has represented the employees of the Chalmette Refinery since 1941.In 1954 the Board'sRegional Director at New Orleans, Louisiana,after a secretballot election conducted under his supervision,certified the Union as the exclusivebargaining representative of all the Chalmette Refinery employees,excepting certaingroups of employees including machine shop employees,guards,watchmen, andsupervisory employees.'The Respondent and the Union are presently parties to acollective-bargaining agreement which is effective until February 1, 1962.Thisagreement covers in excess of 180 active job classifications and provides specifiedrates of pay for each classification.For several years prior to the execution of this agreement the Union,in discussionswith the Respondent,had been requesting the Respondent to furnish it with jobdescriptions covering the various job classifications in the appropriate unit.TheRespondent has had job descriptions since the years of World War II when they wereprepared for use in submissions to the National War Labor Board.In 1954 new jobdescriptionswere prepared.They were prepared on a standardized form whichcontained spaces for describing,in addition to the various tasks involved, the skillsrequired, the responsibilities of the job, the physical demands, and the workingconditions of the job.These forms, after being completed,were not given to theUnion and were not used in bargaining negotiations.Since 1954, as new jobs were established,new job descriptions were prepared inmost instances.Copies of these new job descriptions were furnished the Union.Occasionally,in connection with grievance discussions,the Respondent would grantthe Union's request that it be furnished with the job description involved.At othertimes, the Respondent,although referring to a notebook containing job descriptionsand reading from them, would not give them to the Union.At the hearing, WalterG. Allee, Jr., the Respondent's personnel manager,testified that when the Respondenthad a job description which was up-to-date and accurate, it would comply with theUnion's request to furnish it, otherwise it would not.As a result of various dis-cussions with the Respondent,the Union has accumulated the descriptions of from25 to 30 jobs, according to the credited testimony of James H. Chambers, a memberof the Union's bargaining committee.This number, I find, includes the new andup-to-date descriptions furnished the Union in connection with discussions for therates to be set for newly established positions.The negotiations for the present agreement took place from January throughMarch 1959.One of the Union'smany demands at the beginning of the negotia-tions was that the Respondent furnish it with a complete set of job descriptions.Theagreement which was signed,however, contained no provision for the supplying ofsuch documents.The Union,accepting the Respondent's assurances that the jobdescriptions"were in the process and that we would get them as soon as they werefinished," dropped its demand for the inclusion of the job description provision inthe agreement?i There is no issue In this case as to the appropriateness of the bargaining unit or theUnion's majority status therein,as the Respondent in its answer admits these allegationsof the complaint.2 This Is Union Committeeman Chambers'testimony.Although earlier in his testimonyChambers testified that the Respondent's representative informed him that the job descrip-tions were already written and in the New York office awaiting approval,I find in accord-ance with the testimony quoted in the text above, which is borne out by the testimony ofPersonnel Manager Alice concerning this matter,that the Union accepted the Respondent'sstatement that the job descriptions would be furnished as soon as they were completed. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The Respondent's refusal to furnish existing job descriptionsIn grievance proceedings which culminated in a hearing before an arbitrator inDecember 1959, the Union repeatedly requested that it be furnished with the perti-nent job descriptions, but to no avail.The Union renewed its request before thearbitrator.The Respondent, while not objecting to the furnishing of accurate jobdescriptions when available, took the position that the ones sought in the arbitrationproceeding were not accurate, and hence urged that it should not be required tosupply them.The arbitrator overruled the objection and the job descriptions inquestion were subsequently furnished under protest.During the month of February 1960, a series of meetings were held betweenRespondent and the Unionin anattempt to dispose of a large number of grievances.At one of these sessions, Chambers, the spokesman for the Union, again requestedthat job descriptions be made available.According to Chambers' undenied andcredited testimony-during the discussion I pointblank asked him [Kovar, the Respondent'sattorney] were we going to get a copy of the job descriptions that the companyhad and the company definitely has a book of job descriptions that thick becauseI have seen them with my two eyes, and I asked Mr. Kovar would the companygive us a copy of the then existing job descriptions and he told me "No".He said that the descriptions on hand were antiquated and ineffectual andthe union didn't have any business with them.They were company property.Chambers informed Attorney Kovar that he would use every means at his disposalto obtain the job descriptions, asserting that they were "vitally important to him inthe performance of his duties as a representative of the Union."Chambers explained at the hearing that in many instances he was handicapped indiscussions of wage rates for new or combined jobs and in discussions of grievances,as well, by the lack of job descriptions.With regard to the latter, Chambers testi-fied that without job descriptions he was unable to determine on occasion whetheran employee had a legitimate grievance or not.Chambers cited the grievance ofan electrician's helper who was assigned to perform the electrician's duties whilethe latter was away on vacation, but without being given the higher electrician'srate of pay, which was required by the provisions of the current contract.Accord-ing to Chambers, had the Union been in possession of the job descriptions of thetwo jobs, the controversy probably could have been resolved without resorting toexpensive and bothersome arbitration proceedings.C. The filing of the charge on March 2; subsequent developmentsOn March 2, 1960, Chambers, on behalf of the Union, filed a charge with theBoard's New Orleans Regional Office alleging in substance that the Respondentwas violating Section 8(a)(5) and (1) of the Act by refusing to comply with theUnion's request for copies of job descriptions.The charge was served on the Re-spondent on March 3. About March 7, the Respondent hired an employee to workfull time preparingjob descriptions for the Chalmette Refinery.By the time of thehearing in this case in June, 134 job descriptions had been prepared and turnedover to the Union. It was estimated at the hearing by Personnel Manager Alleethat the remaining new job descriptions would be completed in 3 or 4 weeks.D. ConclusionsThe Respondent does not dispute the fact that it refused to supply the Unionwith its 1954 job descriptions when requested to do so by the Union in grievancesessions in February 1960.Nor does the Respondent contest its legal obligationto furnish the Union with any accurate job descriptions in its possession which maybecome relevant either in bargaining negotiations or needed by the Union in ad-ministering the provisions of the current agreement.The Respondent in effectrecognizes that the Act requires an employer to furnish the exclusive bargainingrepresentative of his employees, upon proper request, with information affecting theemployer-employee relationship, to assist him not only in carrying out his bargain-ing functions but also to aid him in administering and policing the provisions of anexisting contract.Among the various categories of information required to be sup-plied, such as names of employees, job classifications, wage rates, hours worked, AMERICAN SUGAR REFINING CO., CHALMETTE REFINERY 639seniority standings,3 and time studies and job evaluation data,4 is information con-cerning the nature of the employees' jobs or job descriptions,Aluminum Ore Com-pany,39 NLRB 1286, 1296-1297, enfd. 131 F. 2d 485, 487 (C.A. 7). See alsoOregon Coast Operators Associationcase,supra,113NLRB 1338, at 1345. In-formation regarding these matters which are essential to the bargaining agent's in-telligent representation of the employees in the appropriate unit "must be disclosedunless it appears plainly irrelevant."N.L.R.B. v. Yawman & Erbe ManufacturingCo., 187 F. 2d 947, 949 (C.A. 2), enfg. 89 NLRB 881.While not disputing the fundamental proposition that relevant information con-cerning the various matters discussed in the preceding paragraph generally mustbe furnished the bargaining agent upon request, the Respondent urges that its re-fusal to supply the job descriptions was justified on various grounds, both factualand legal.First, the Respondent urges that the 1954 descriptions were in fact inaccuratefrom the beginning and were never used for any purpose other than as a trainingdevice for new management personnel.While Personnel Manager Allee testifiedat one point that the 1954 job descriptions were not used for any purpose what-ever and that the Respondent had gotten along fine without them, at another pointin his testimony he admitted that several of the job descriptions were furnishedthe Union in connection with grievance discussions. In other grievance discussions,they were referred to but not given the Union according to Chambers' creditedtestimony.They were never destroyed.The Respondent would have the TrialExaminer believe in effect that the preparation of 1954 job descriptions, which wasa tedious and time-consuming chore involving a tremendous amount of paperwork,was just an immense boondoggle.Under all the circumstances of the case, I can-not believe that the Respondent would spend all the time and money involved inpreparing over 150 detailed job descriptions without any intention that they wouldbe utilized for the purpose for which they were designed.Accordingly, I reject theRespondent's contention in this regard.The Respondent further argues that the great bulk of the 1954 job descriptionswere so inaccurate as to be wholly useless to the Union for any purpose and there-fore were irrelevant to the relationship between the parties. I accept the Respond-ent's contention that there were inaccuracies in these descriptions and find that someof them were faulty in many respects.However, in my opinion, this fact does notrelieve the Respondent of the obligation of furnishing them.As stated above, jobdescriptions are one of the types of information which the Act requires to be dis-closed to enable the bargaining agent properly to perform his representative func-tions.The nature and extent of any inaccuracies in the Respondent's job descrip-tions, of course, may be disclosed to the Union.Contrary to the Respondent's position, a job description which is not 100 percentaccurate may nevertheless be of substantial utility to the bargaining agent, despiteany minor inaccuracies .5The accurate portion of the description might be helpfulto the bargaining agent in determining either that an employee had no legitimategrievance or in deciding to go ahead and process the grievance.And even whereit is claimed that a job description is substantially inaccurate, they are not withoutuse to the bargaining agent.To illustrate, let it be assumed that a controversyarises between the employer and the bargaining agent as to whether a certain jobdescription is still accurate.The employee's statement of his duties might accordexactly with the statement on the job description. If the employer were permittedto withhold the description on the grounds that it was outmoded, the bargainingagent would be deprived of whatever benefit might be derived from pointing outthat the employer's own job description supported the bargaining agent's position inthe controversy, rather than the employer's.The Act contemplates that bargaining representatives shall have access to informa-tion of this kind in order to fully protect the interests of the employees.To leavethe determination whether a job description is to be furnished up to the unilateraldecision of the employer is inconsistent with the full disclosure of the basic factsaffecting the employer-employee relationship envisaged by the Act.Granted thatthe furnishing of outdated job descriptions may inject complications into bargaining8 Oregon Coast Operators Association,et al,113 NLRB1338, 1345-1346,and casestherein cited.4J. 1. Case Co.(Rock Island, Illinois),118 NLRB 520,521-522, enfd.253 F. 2d 149,152-154(CA. 7).5 At the hearing the Respondent's counsel urged"that unless a job description Is 100percent accurate,it is not a job description." 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDor grievance sesssions; however,as long as the Respondent has the job descriptionsand utilizes them for some purposes in dealing with the Union, it cannot release someand withhold others, depending upon its views as to the accuracy of the descriptions.Accordingly, I reject the Respondent's contention that the inaccuracies in the jobdescriptions rendered them irrelevant to the relationship between the parties.The Respondent contends also that the Union waived its demand for job descrip-tions by entering into the 1959 agreement omitting the provision originally demandedby the Union that the Respondent furnish it with job descriptions.The Union didwaive its demand for such a provision in writing upon the oral assurance of theRespondent that up-to-date accurate job descriptions would be furnished whencompleted.The consideration for the Union's giving up of the demand for such acontract provision was the understanding that such new job descriptions would befurnished within a reasonable time.When almost a year passed without such jobdescriptions having been furnished, this consideration failed. In this regard it is tobe noted that it was not until after the filing of the charge in this case that theemployee was hired by the Respondent to work on the job descriptions which hadbeen promised the Union almost a year earlier.Under all the circumstances 1 findthat the Union was fully warranted at this time in not waiting any longer and inpressing for the furnishing of the only descriptions then available, the 1954 descrip-tions.Respondent's waiver argument, I find, is without meritsThe issue before me is the narrow one whether the Respondent's refusal to fur-nish the Union with the existing job descriptions when requested to do so in February1960 violated the Respondent's bargaining obligations under Section 8(a)(5) of theAct.7As stated above, there is no controversy about the fact of the refusal; nor isthere any controversy about the basic proposition of law applicable to this case.TheRespondent has advanced various contentions as to why this proposition is notapplicable under the circumstances of this case,which I have rejected for reasonsset forth above.Accordingly, I conclude that the Respondent, in refusing to fur-nish the Union with its existing job descriptions when requested to do so in February1960, has breached the obligation imposed by Section 8(a)(5) of the Act to supplyinformation necessary to the proper functioning of the bargaining representative ofits employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with its business operations described in section I, above, have a close, intimate,and substantial relation to trade,traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V.THE REMEDYHaving found that the Respondent has violated Section 8(a) (5) of the Act byrefusing in February 1960 to furnish the Union with the then existing job descriptionsof the various job classifications in the appropriate unit, I shall require that theRespondent cease and desist from such unfair labor practice, and that it furnishthe Union with said job descriptions if the Union hereaftermakes arequest for them.In view of the fact that the Respondent has, since the date of the unfair labor prac-tice herein, furnished the Union with revised descriptions for most, if not all, of thejob classifications here involved, I shall not require that the Respondent furnish theUnion with copies of its 1954 job descriptions, unless a further request therefor ismade of the Respondent by the Union. I shall also direct that the Respondent postthe usual notices and furnish appropriate reports concerning compliance.O The Respondent's contention that Section 10(b) (the 6 months' limitation) bars allproceedings in this case is wholly without merit.The charge was filed and served onMarch 2, 1960, less than a month after the acts complained of. The Respondent's theoryapparently is that the violation, if any, occurred when the Union demanded a set of jobdescriptions in the January to March 1959 negotiations.However, as found hereinabove,this demand was disposed of without a refusal,by the Respondent's promise to furnishup-to-date descriptions when they were completed.The first outright refusal to furnishall the job descriptions occurred in the February 1960 grievance sessions and the chargewas filed only a week or two thereafter.7While the complaint alleges that the refusal commenced in December 1959, I find noevidence of a request for all of the job descriptions in December 1959, but only for thosewhich were pertinent to the arbitration proceeding then pending. ASH MARKET AND GASOLINE641CONCLUSIONS OF LAW1.The Unionis -a labor organization within the meaning of Section2(5) of theAct.2.All theRespondent'shourlypaid employeesat its Chalmette Refinery, Arabi,Louisiana,excluding machine shop employees representedby Lodge No. 37, Inter-national Association of Machinists,guards, watchmen,and all supervisory employees,,asdefinedin the Act,constitute a unit appropriatefor the purposes of collectivebargaining within the meaning of Section9(b) of the Act.3.The Unionon December 1, 1959, was,and all timesthereafterhas been, theexclusive bargaining representative of all employees in such unit for the purposes ofcollective bargaining.4.By refusingto furnishthe jobdescriptions requestedby theUnion inFebruary1960 the Respondent has refused to bargaincollectivelywith the Union, therebyengaging in anunfair laborpractice in violation of Section8(a) (5) of the Act.5.The aforesaidunfair labor practice affects commercewithinthemeaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Mrs. HomerE. Ash and Bill H. B. Williams,a copartnership do-ing business as Ash Market and GasolineandRetail ClerksInternational Association LocalNo. 1614, AFL-CIO.Case No.19-CA-1923.February 23, 1961DECISION AND ORDEROn May 19, 1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Leedom andMembers Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications.We agree with the TrialExaminerthat on or about November 23,,1959, and, at all times thereafter, the Respondent has refused to bar-gain with the Charging Union as the representative of its employeesin an appropriate unit in violation of Section 8(a) (5) and (1) of theAct.130 NLRB No. 57.5972541-vo1. 130-4 2